SUMMARY OPINION
RANDALL, Judge.
FACTS
Respondent Steven Rowley was employed by relator C.D. Ulrich, Ltd. as an accountant until his discharge on May 14, 1984. Preceding Rowley’s discharge, he and Ulrich engaged in extensive salary negotiations. As a result of the negotiations, Rowley was offered a chance to purchase an interest in the business (10% ownership for $45,000) or, in the alternative, a modest salary increase ($1500). Rowley expressed dissatisfaction with both offers, but, on May 13, 1984, he told Ulrich he would accept the salary increase.
*726Ulrich indicated that Rowley could accept the salary increase, but that he was not sure that it would be a good idea for Row-ley to continue working for him because of Rowley’s obvious dissatisfaction with the salary offer. He also stated he had deep reservations about hiring someone who did not want to purchase ownership in the business. Ulrich ended the conversation by stating he just wouldn’t be sure about Rowley’s attitude and it probably wouldn’t be a good idea if Rowley returned.
Ulrich argued that on May 12th, during a general conversation, Rowley mentioned different options and a possible purchase offer on his home, and he construed that as Rowley’s intention to sell his home and leave the area.
Ulrich further argued that his statement to Rowley on May 13th was not meant to discharge or terminate him, but the Commissioner found otherwise.
DECISION
This court’s scope of review is narrow in Economic Security cases. Where substantial evidence in the record supports the determination of the Commissioner, we will not disturb the Commissioner’s findings unless clearly erroneous. White v. Metropolitan Medical Center, 332 N.W.2d 25, 27 (Minn.1983). The conflicting testimony of the parties was weighed by the Commissioner and the Commissioner’s determination is not disturbed on appeal. Nyberg v. R.N. Cardozo Bros., Inc., 243 Minn. 361, 67 N.W.2d 821 (1954); Cary v. Custom Coach, Inc., 349 N.W.2d 331, 332 (Minn.1984).
Affirmed.